

113 HR 1232 RS: Federal Information Technology Acquisition Reform Act
U.S. House of Representatives
2014-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 577113th CONGRESS2d SessionH. R. 1232[Report No. 113–262]IN THE SENATE OF THE UNITED STATESFebruary 26, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsSeptember 18, 2014Reported by Mr. Carper, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicAN ACTTo amend titles 40, 41, and 44, United States Code, to eliminate duplication and waste in
			 information technology acquisition and management.1.Short titleThis Act may be cited as the Federal Information Technology Acquisition Reform Act.2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. Definitions.Title I—MANAGEMENT OF INFORMATION TECHNOLOGY WITHIN FEDERAL GOVERNMENTSec. 101. Increased authority of agency Chief Information Officers over information technology.Sec. 102. Lead coordination role of Chief Information Officers Council.Sec. 103. Reports by Government Accountability Office.Title II—DATA CENTER OPTIMIZATIONSec. 201. Purpose.Sec. 202. Definitions.Sec. 203. Federal data center optimization initiative.Sec. 204. Performance requirements related to data center consolidation.Sec. 205. Cost savings related to data center optimization.Sec. 206. Reporting requirements to Congress and the Federal Chief Information Officer.Title III—ELIMINATION OF DUPLICATION AND WASTE IN INFORMATION TECHNOLOGY ACQUISITIONSec. 301. Inventory of information technology software assets.Sec. 302. Website consolidation and transparency.Sec. 303. Transition to the cloud.Sec. 304. Elimination of unnecessary duplication of contracts by requiring business case analysis.Title IV—STRENGTHENING AND STREAMLINING INFORMATION TECHNOLOGY ACQUISITION MANAGEMENT PRACTICESSubtitle A—Strengthening and Streamlining IT Program Management PracticesSec. 401. Pilot program on interagency collaboration.Sec. 402. Designation of assisted acquisition centers of excellence.Subtitle B—Strengthening IT Acquisition WorkforceSec. 411. Expansion of training and use of information technology acquisition cadres.Sec. 412. Plan on strengthening program and project management performance.Sec. 413. Personnel awards for excellence in the acquisition of information systems and information
			 technology.Title V—ADDITIONAL REFORMSSec. 501. Maximizing the benefit of the Federal strategic sourcing initiative.Sec. 502. Governmentwide software purchasing program.Sec. 503. Promoting transparency of blanket purchase agreements.Sec. 504. Additional source selection technique in solicitations.Sec. 505. Enhanced transparency in information technology investments.Sec. 506. Enhanced communication between government and industry.Sec. 507. Clarification of current law with respect to technology neutrality in acquisition of
			 software.Sec. 508. No additional funds authorized.3.DefinitionsIn this Act:(1)Chief acquisition officers councilThe term Chief Acquisition Officers Council means the Chief Acquisition Officers Council established by section 1311(a) of title 41, United States Code.(2)Chief information officerThe term Chief Information Officer means a Chief Information Officer (as designated under section 3506(a)(2) of title 44, United States Code) of an agency listed in section 901(b) of title 31, United States Code.(3)Chief information officers councilThe term Chief Information Officers Council or CIO Council means the Chief Information Officers Council established by section 3603(a) of title 44, United States Code.(4)DirectorThe term Director means the Director of the Office of Management and Budget.(5)Federal agencyThe term Federal agency means each agency listed in section 901(b) of title 31, United States Code.(6)Federal chief information officerThe term Federal Chief Information Officer means the Administrator of the Office of Electronic Government established under section 3602 of title 44, United States Code.(7)Information technology or itThe term information technology or IT has the meaning provided in section 11101(6) of title 40, United States Code.(8)Relevant congressional committeesThe term relevant congressional committees means each of the following:(A)The Committee on Oversight and Government Reform and the Committee on Armed Services of the House
			 of Representatives.(B)The Committee on Homeland Security and Governmental Affairs and the Committee on Armed Services of
			 the Senate.IMANAGEMENT OF INFORMATION TECHNOLOGY WITHIN FEDERAL GOVERNMENT101.Increased authority of agency Chief Information Officers over information technology(a)Presidential appointment of CIOs of certain agencies(1)In generalSection 11315 of title 40, United States Code, is amended—(A)by redesignating subsection (a) as subsection (e) and moving such subsection to the end of the
			 section; and(B)by inserting before subsection (b) the following new subsection (a):(a)Presidential appointment or designation of certain chief information officers(1)In generalThere shall be within each agency listed in section 901(b)(1) of title 31 an agency Chief Information Officer. Each agency Chief Information Officer shall—(A)(i)be appointed by the President; or(ii)be designated by the President, in consultation with the head of the agency; and(B)be appointed or designated, as applicable, from among individuals who possess demonstrated ability
			 in general management of, and knowledge of and extensive practical
			 experience in, information technology management practices in large
			 governmental or business entities.(2)ResponsibilitiesAn agency Chief Information Officer appointed or designated under this section shall report
			 directly to the head of the agency and carry out, on a full-time basis,
			 responsibilities as set forth in this section and in section 3506(a) of title 44 for Chief Information Officers designated under paragraph (2) of such section..(2)Conforming amendmentsSection 3506(a)(2) of title 44, United States Code, is amended—(A)by striking (A) Except as provided under subparagraph (B), the head of each agency and inserting The head of each agency, other than an agency with a Presidentially appointed or designated Chief
			 Information Officer as provided in section 11315(a)(1) of title 40,; and(B)by striking subparagraph (B).(b)Authority relating to budget and personnelSection 11315 of title 40, United States Code, is further amended by inserting after subsection (c) the
			 following new subsection:(d)Additional authorities for certain CIOs(1)Budget-related authority(A)PlanningNotwithstanding any other provision of law, the head of each agency listed in section 901(b)(1) or 901(b)(2) of title 31 and in section 102 of title 5 shall ensure that the Chief Information Officer of the agency has the authority to
			 participate in decisions regarding the budget planning process related to
			 information technology or programs that include significant information
			 technology components.(B)AllocationNotwithstanding any other provision of law, amounts appropriated for any agency listed in section 901(b)(1) or 901(b)(2) of title 31 and in section 102 of title 5 for any fiscal year that are available for information technology shall be allocated
			 within the agency, consistent with the provisions of appropriations Acts
			 and budget guidelines and recommendations from the Director of the Office
			 of Management and Budget, in such manner as specified by, or approved by,
			 the Chief Information Officer of the agency in consultation with the Chief
			 Financial Officer of the agency and budget officials.(2)Personnel-related authorityNotwithstanding any other provision of law, the head of each agency listed in section 901(b)(1) or 901(b)(2) of title 31 shall ensure that the Chief Information Officer of the agency has the authority
			 necessary to approve the hiring of personnel who will have information
			 technology responsibilities within the agency and to require that such
			 personnel have the obligation to report to the Chief Information Officer
			 in a manner considered sufficient by the Chief Information Officer..(c)Single chief information officer in each agency(1)RequirementSection 3506(a)(3) of title 44, United States Code, is amended—(A)by inserting (A) after (3); and(B)by adding at the end the following new subparagraph:(B)Each agency shall have only one individual with the title and designation of Chief Information Officer. Any bureau, office, or subordinate organization within the agency may designate one individual
			 with the title Deputy Chief Information Officer, Associate Chief Information Officer, or Assistant Chief Information Officer..(2)Effective dateSection 3506(a)(3)(B) of title 44, United States Code, as added by paragraph (1), shall take effect as of October 1,
			 2014. Any individual serving in a position affected by such section before
			 such date may continue in that position if the requirements of such
			 section are fulfilled with respect to that individual.102.Lead coordination role of Chief Information Officers Council(a)Lead coordination roleSubsection (d) of section 3603 of title 44, United States Code, is amended to read as follows:(d)Lead interagency forum(1)In generalThe Council is designated the lead interagency forum for improving agency coordination of practices
			 related to the design, development, modernization, use, operation,
			 sharing, performance, and review of Federal Government information
			 resources investment. As the lead interagency forum, the Council shall
			 develop cross-agency portfolio management practices to allow and encourage
			 the development of cross-agency shared services and shared platforms. The
			 Council shall also issue guidelines and practices for infrastructure and
			 common information technology applications, including expansion of the
			 Federal Enterprise Architecture process if appropriate. The guidelines and
			 practices may address broader transparency, common inputs, common outputs,
			 and outcomes achieved. The guidelines and practices shall be used as a
			 basis for comparing performance across diverse missions and operations in
			 various agencies.(2)ReportNot later than December 1 in each of the 6 years following the date of the enactment of this
			 paragraph, the Council shall submit to the relevant congressional
			 committees a report (to be known as the CIO Council Report) summarizing the Council’s activities in the preceding fiscal year and containing such
			 recommendations for further congressional action to fulfill its mission as
			 the Council considers appropriate.(3)Relevant congressional committeesFor purposes of the report required by paragraph (2), the relevant congressional committees are
			 each of the following:(A)The Committee on Oversight and Government Reform and the Committee on Armed Services of the House
			 of Representatives.(B)The Committee on Homeland Security and Governmental Affairs and the Committee on Armed Services of
			 the Senate..(b)Additional functionSubsection (f) of section 3603 of such title is amended by adding at the end the following new
			 paragraph:(8)Assist the Administrator in developing and providing guidance for effective operations of the
			 Federal Infrastructure and Common Application Collaboration Center
			 authorized under section 11501 of title 40..(c)References to administrator of E-Government as federal chief information officer(1)ReferencesSection 3602(b) of title 44, United States Code, is amended by adding at the end the following: The Administrator may also be referred to as the Federal Chief Information Officer..(2)DefinitionSection 3601(1) of such title is amended by inserting or Federal Chief Information Officer before means.103.Reports by Government Accountability Office(a)Requirement to examine effectivenessThe Comptroller General of the United States shall examine the effectiveness of the Chief
			 Information Officers Council in meeting its responsibilities under section 3603(d) of title 44, United States Code, as added by section 102, with particular focus on—(1)whether agencies are actively participating in the Council and heeding the Council’s advice and
			 guidance; and(2)whether the Council is actively using and developing the capabilities of the Federal Infrastructure
			 and Common Application Collaboration Center authorized under section 11501 of title 40, United States Code, as added by section 401.(b)ReportsNot later than 1 year, 3 years, and 5 years after the date of the enactment of this Act, the
			 Comptroller General shall submit to the relevant congressional committees
			 a report containing the findings and recommendations of the Comptroller
			 General from the examination required by subsection (a).IIDATA CENTER OPTIMIZATION201.PurposeThe purpose of this title is to optimize Federal data center usage and efficiency.202.DefinitionsIn this title:(1)Federal data center optimization initiativeThe term Federal Data Center Optimization Initiative or the Initiative means the initiative developed and implemented by the Director, through the Federal Chief
			 Information Officer, as required under section 203.(2)Covered agencyThe term covered agency means any agency included in the Federal Data Center Optimization Initiative.(3)Data centerThe term data center means a closet, room, floor, or building for the storage, management, and dissemination of data
			 and information, as defined by the Federal Chief Information Officer under
			 guidance issued pursuant to this section.(4)Federal data centerThe term Federal data center means any data center of a covered agency used or operated by a covered agency, by a contractor of
			 a covered agency, or by another organization on behalf of a covered
			 agency.(5)Server utilizationThe term server utilization refers to the activity level of a server relative to its maximum activity level, expressed as a
			 percentage.(6)Power usage effectivenessThe term power usage effectiveness means the ratio obtained by dividing the total amount of electricity and other power consumed in
			 running a data center by the power consumed by the information and
			 communications technology in the data center.203.Federal data center optimization initiative(a)Requirement for initiativeThe Federal Chief Information Officer, in consultation with the chief information officers of
			 covered agencies, shall develop and implement an initiative, to be known
			 as the Federal Data Center Optimization Initiative, to optimize the usage
			 and efficiency of Federal data centers by meeting the requirements of this
			 Act and taking additional measures, as appropriate.(b)Requirement for planWithin 6 months after the date of the enactment of this Act, the Federal Chief Information Officer,
			 in consultation with the chief information officers of covered agencies,
			 shall develop and submit to Congress a plan for implementation of the
			 Initiative required by subsection (a) by each covered agency. In
			 developing the plan, the Federal Chief Information Officer shall take into
			 account the findings and recommendations of the Comptroller General review
			 required by section 205(e).(c)Matters coveredThe plan shall include—(1)descriptions of how covered agencies will use reductions in floor space, energy use,
			 infrastructure, equipment, applications, personnel, increases in
			 multiorganizational use, server virtualization, cloud computing, and other
			 appropriate methods to meet the requirements of the initiative; and(2)appropriate consideration of shifting Federally owned data center workload to commercially owned
			 data centers.204.Performance requirements related to data center consolidation(a)Server utilizationEach covered agency may use the following methods to achieve the maximum server utilization
			 possible as determined by the Federal Chief Information Officer:(1)The closing of existing data centers that lack adequate server utilization, as determined by the
			 Federal Chief Information Officer. If the agency fails to close such data
			 centers, the agency shall provide a detailed explanation as to why this
			 data center should remain in use as part of the submitted plan. The
			 Federal Chief Information Officer shall include an assessment of the
			 agency explanation in the annual report to Congress.(2)The consolidation of services within existing data centers to increase server utilization rates.(3)Any other method that the Federal Chief Information Officer, in consultation with the chief
			 information officers of covered agencies, determines necessary to optimize
			 server utilization.(b)Power usage effectivenessEach covered agency may use the following methods to achieve the maximum energy efficiency possible
			 as determined by the Federal Chief Information Officer:(1)The use of the measurement of power usage effectiveness to calculate data center energy efficiency.(2)The use of power meters in facilities dedicated to data center operations to frequently measure
			 power consumption over time.(3)The establishment of power usage effectiveness goals for each data center.(4)The adoption of best practices for managing—(A)temperature and airflow in facilities dedicated to data center operations; and(B)power supply efficiency.(5)The implementation of any other method that the Federal Chief Information Officer, in consultation
			 with the Chief Information Officers of covered agencies, determines
			 necessary to optimize data center energy efficiency.205.Cost savings related to data center optimization(a)Requirement To track costs(1)In generalEach covered agency shall track costs resulting from implementation of the Federal Data Center
			 Optimization Initiative within the agency and submit a report on those
			 costs annually to the Federal Chief Information Officer. Covered agencies
			 shall determine the net costs from data consolidation on an annual basis.(2)FactorsIn calculating net costs each year under paragraph (1), a covered agency shall use the following
			 factors:(A)Energy costs.(B)Personnel costs.(C)Real estate costs.(D)Capital expense costs.(E)Maintenance and support costs such as operating subsystem, database, hardware, and software license
			 expense costs.(F)Other appropriate costs, as determined by the agency in consultation with the Federal Chief
			 Information Officer.(b)Requirement To track savings(1)In generalEach covered agency shall track realized and projected savings resulting from implementation of the
			 Federal Data Center Optimization Initiative within the agency and submit a
			 report on those savings annually to the Federal Chief Information Officer.
			 Covered agencies shall determine the net savings from data consolidation
			 on an annual basis.(2)FactorsIn calculating net savings each year under paragraph (1), a covered agency shall use the following
			 factors:(A)Energy savings.(B)Personnel savings.(C)Real estate savings.(D)Capital expense savings.(E)Maintenance and support savings such as operating subsystem, database, hardware, and software
			 license expense savings.(F)Other appropriate savings, as determined by the agency in consultation with the Federal Chief
			 Information Officer.(3)Public availabilityThe Federal Chief Information Officer shall make publicly available a summary of realized and
			 projected savings for each covered agency. The Federal Chief Information
			 Officer shall identify any covered agency that failed to provide the
			 annual report required under paragraph (1).(c)Requirement To use cost-Effective measuresCovered agencies shall use the most cost-effective measures to implement the Federal Data Center
			 Optimization Initiative, such as using estimation to measure or track
			 costs and savings using a methodology approved by the Federal Chief
			 Information Officer.(d)Government accountability office reviewNot later than 6 months after the date of the enactment of this Act, the Comptroller General of the
			 United States shall examine methods for calculating savings from the
			 Initiative and using them for the purposes identified in subsection (d),
			 including establishment and use of a special revolving fund that supports
			 data centers and server optimization, and shall submit to the Federal
			 Chief Information Officer and Congress a report on the Comptroller
			 General’s findings and recommendations.206.Reporting requirements to Congress and the Federal Chief Information Officer(a)Agency requirement To report to CIO(1)In generalExcept as provided in paragraph (2), each covered agency each year shall submit to the Federal
			 Chief Information Officer a report on the implementation of the Federal
			 Data Center Optimization Initiative, including savings resulting from such
			 implementation. The report shall include an update of the agency’s plan
			 for implementing the Initiative.(2)Department of DefenseThe Secretary of Defense shall comply with paragraph (1) each year by submitting to the Federal
			 Chief Information Officer a report with relevant information collected
			 under section 2867 of Public Law 112–81 (10 U.S.C. 2223a note) or a copy of the report required under section 2867(d) of such law.(b)Federal chief information officer requirement To report to congressEach year, the Federal Chief Information Officer shall submit to the relevant congressional
			 committees a report that assesses agency progress in carrying out the
			 Federal Data Center Optimization Initiative and updates the plan under
			 section 203. The report may be included as part of the annual report
			 required under section 3606 of title 44, United States Code.IIIELIMINATION OF DUPLICATION AND WASTE IN INFORMATION TECHNOLOGY ACQUISITION301.Inventory of information technology software assets(a)PlanThe Director shall develop a plan for conducting a Governmentwide inventory of information
			 technology software assets.(b)Matters coveredThe plan required by subsection (a) shall cover the following:(1)The manner in which Federal agencies can achieve the greatest possible economies of scale and cost
			 savings in the procurement of information technology software assets,
			 through measures such as reducing the procurement of new software licenses
			 until such time as agency needs exceed the number of existing and unused
			 licenses.(2)The capability to conduct ongoing Governmentwide inventories of all existing software licenses on
			 an application-by-application basis, including duplicative, unused,
			 overused, and underused licenses, and to assess the need of agencies for
			 software licenses.(3)A Governmentwide spending analysis to provide knowledge about how much is being spent for software
			 products or services to support decisions for strategic sourcing under the
			 Federal strategic sourcing program managed by the Office of Federal
			 Procurement Policy.(c)AvailabilityThe inventory of information technology software assets shall be available to Chief Information
			 Officers and such other Federal officials as the Chief Information
			 Officers may, in consultation with the Chief Information Officers Council,
			 designate.(d)Deadline and submission to congressNot later than 180 days after the date of the enactment of this Act, the Director shall complete
			 and submit to Congress the plan required by subsection (a).(e)ImplementationNot later than two years after the date of the enactment of this Act, the Director shall complete
			 implementation of the plan required by subsection (a).(f)Review by comptroller generalNot later than two years after the date of the enactment of this Act, the Comptroller General of
			 the United States shall review the plan required by subsection (a) and
			 submit to the relevant congressional committees a report on the review.302.Website consolidation and transparency(a)Website consolidationThe Director shall—(1)in consultation with Federal agencies, and after reviewing the directory of public Federal
			 Government websites of each agency (as required to be established and
			 updated under section 207(f)(3) of the E-Government Act of 2002 (Public Law 107–347; 44 U.S.C. 3501 note)), assess all the publicly available websites of Federal agencies to determine whether there
			 are duplicative or overlapping websites; and(2)require Federal agencies to eliminate or consolidate those websites that are duplicative or
			 overlapping.(b)Website transparencyThe Director shall issue guidance to Federal agencies to ensure that the data on publicly available
			 websites of the agencies are open and accessible to the public.(c)Matters coveredIn preparing the guidance required by subsection (b), the Director shall—(1)develop guidelines, standards, and best practices for interoperability and transparency;(2)identify interfaces that provide for shared, open solutions on the publicly available websites of
			 the agencies; and(3)ensure that Federal agency Internet home pages, web-based forms, and web-based applications are
			 accessible to individuals with disabilities in conformance with section
			 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).(d)Deadline for guidanceThe guidance required by subsection (b) shall be issued not later than 180 days after the date of
			 the enactment of this Act.303.Transition to the cloud(a)Sense of congressIt is the sense of Congress that transition to cloud computing offers significant potential
			 benefits for the implementation of Federal information technology projects
			 in terms of flexibility, cost, and operational benefits.(b)Governmentwide applicationIn assessing cloud computing opportunities, the Chief Information Officers Council shall define
			 policies and guidelines for the adoption of Governmentwide programs
			 providing for a standardized approach to security assessment and
			 operational authorization for cloud products and services.(c)Additional budget authorities for transitionIn transitioning to the cloud, a Chief Information Officer of an agency listed in section 901(b) of title 31, United States Code, may establish such cloud service Working Capital Funds, in
			 consultation with the Chief Financial Officer of the agency, as may be
			 necessary to transition to cloud-based solutions. Any establishment of a
			 new Working Capital Fund under this subsection shall be reported to the
			 Committees on Appropriations of the House of Representatives and the
			 Senate and relevant Congressional committees.304.Elimination of unnecessary duplication of contracts by requiring business case analysis(a)PurposeThe purpose of this section is to leverage the Government’s buying power and achieve administrative
			 efficiencies and cost savings by eliminating unnecessary duplication of
			 contracts.(b)Requirement for business case approval(1)In generalChapter 33 of title 41, United States Code, is amended by adding at the end the following new section:3312.Requirement for business case approval for new Governmentwide contracts(a)In generalAn executive agency may not issue a solicitation for a covered Governmentwide contract unless the
			 agency performs a business case analysis for the contract and obtains an
			 approval of the business case analysis from the Administrator for Federal
			 Procurement Policy.(b)Review of business case analysis(1)In generalWith respect to any covered Governmentwide contract, the Administrator for Federal Procurement
			 Policy shall review the business case analysis submitted for the contract
			 and provide an approval or disapproval within 60 days after the date of
			 submission. Any business case analysis not disapproved within such 60-day
			 period is deemed to be approved.(2)Basis for approval of business caseThe Administrator for Federal Procurement Policy shall approve or disapprove a business case
			 analysis based on the adequacy of the analysis submitted. The
			 Administrator shall give primary consideration to whether an agency has
			 demonstrated a compelling need that cannot be satisfied by existing
			 Governmentwide contract in a timely and cost-effective manner.(c)Content of business case analysisThe Administrator for Federal Procurement Policy shall issue guidance specifying the content for a
			 business case analysis submitted pursuant to this section. At a minimum,
			 the business case analysis shall include details on the administrative
			 resources needed for such contract, including an analysis of all direct
			 and indirect costs to the Federal Government of awarding and administering
			 such contract and the impact such contract will have on the ability of the
			 Federal Government to leverage its purchasing power.(b)DefinitionsIn this section:(1)Covered Governmentwide contractThe term covered Governmentwide contract means any contract, blanket purchase agreement, or other contractual instrument for acquisition of
			 information technology or other goods or services that allows for an
			 indefinite number of orders to be placed under the contract, agreement, or
			 instrument, and that is established by one executive agency for use by
			 multiple executive agencies to obtain goods or services. The term does not
			 include—(A)a multiple award schedule contract awarded by the General Services Administration;(B)a Governmentwide acquisition contract for information technology awarded pursuant to sections 11302(e) and 11314(a)(2) of title 40;(C)orders under Governmentwide contracts in existence before the effective date of this section; or(D)any contract in an amount less than $10,000,000, determined on an average annual basis.(2)Executive agencyThe term executive agency has the meaning provided that term by section 105 of title 5..(2)Clerical amendmentThe table of sections for chapter 33 of title 41, United States Code, is amended by adding after the item relating to section 3311 the
			 following new item:3312. Requirement for business case approval for new Governmentwide contracts..(c)ReportNot later than June 1 in each of the next 6 years following the date of the enactment of this Act,
			 the Administrator for Federal Procurement Policy shall submit to the
			 relevant congressional committees a report on the implementation of section 3312 of title 41, United States Code, as added by subsection (b), including a summary of the
			 submissions, reviews, approvals, and disapprovals of business case
			 analyses pursuant to such section.(d)GuidanceThe Administrator for Federal Procurement Policy shall issue guidance for implementing section 3312
			 of such title.(e)Revision of FARNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition
			 Regulation shall be amended to implement section 3312 of such title.(g)Effective dateSection 3312 of such title is effective on and after 180 days after the date of the enactment of
			 this Act.IVSTRENGTHENING AND STREAMLINING INFORMATION TECHNOLOGY ACQUISITION MANAGEMENT PRACTICESAStrengthening and Streamlining IT Program Management Practices401.Pilot program on interagency collaboration(a)Pilot program(1)In generalChapter 115 of title 40, United States Code, is amended to read as follows:115Information Technology Acquisition Management PracticesSec.11501. Pilot program on interagency collaboration.11501.Pilot program on interagency collaboration(a)Requirement to conduct pilot programThe Director of the Office of Management and Budget shall conduct a three-year pilot program in
			 accordance with the requirements of this section to test alternative
			 approaches for the management of commonly used information technology by
			 executive agencies.(b)Establishment and purposesFor purposes of the pilot program, the Director of the Office of Management and Budget shall
			 establish a Federal Infrastructure and Common Application Collaboration
			 Center (hereafter in this section referred to as the Collaboration Center) within the Office of Electronic Government established under section 3602 of title 44. The purpose of the Collaboration Center is to serve as a resource for Federal
			 agencies, available on an optional-use basis, to assist and promote
			 coordinated program management practices and to develop and maintain
			 requirements for the acquisition of IT infrastructure and common
			 applications commonly used by various Federal agencies.(c)Organization of center(1)MembershipThe Center shall consist of the following members:(A)An appropriate number, as determined by the CIO Council, but not less than 12, full-time program
			 managers or cost specialists, all of whom have appropriate experience in
			 the private or Government sector in managing or overseeing acquisitions of
			 IT infrastructure and common applications.(B)At least 1 full-time detailee from each of the Federal agencies listed in section 901(b) of title 31, nominated by the respective agency chief information officer for a detail period of
			 not less than 1 year.(2)Working groupsThe Collaboration Center shall have working groups that specialize in IT infrastructure and common
			 applications identified by the CIO Council. Each working group shall be
			 headed by a separate dedicated program manager appointed by the Federal
			 Chief Information Officer.(d)Capabilities and functions of the collaboration centerFor each of the IT infrastructure and common application areas identified by the CIO Council, the
			 Collaboration Center shall perform the following roles, and any other
			 functions as directed by the Federal Chief Information Officer:(1)Develop, maintain, and disseminate requirements suitable to establish contracts that will meet the
			 common and general needs of various Federal agencies as determined by the
			 Center. In doing so, the Center shall give maximum consideration to the
			 adoption of commercial standards and industry acquisition best practices,
			 including opportunities for shared services, consideration of total cost
			 of ownership, preference for industry-neutral functional specifications
			 leveraging open industry standards and competition, and use of long-term
			 contracts, as appropriate.(2)Develop, maintain, and disseminate reliable cost estimates.(3)Lead the review of significant or troubled IT investments or acquisitions as identified by the CIO
			 Council.(4)Provide expert aid to troubled IT investments or acquisitions.(e)GuidanceThe Director, in consultation with the Chief Information Officers Council, shall issue guidance
			 addressing the scope and operation of the Collaboration Center. The
			 guidance shall require that the collaboration Center report to the Federal
			 Chief Information Officer.(f)Report to congress(1)In generalThe Director shall annually submit to the relevant congressional committees a report detailing the
			 organization, staff, and activities of the Collaboration Center,
			 including—(A)a list of IT infrastructure and common applications the Center assisted;(B)an assessment of the Center’s achievement in promoting efficiency, shared services, and elimination
			 of unnecessary Government requirements that are contrary to commercial
			 best practices; and(C)the use and expenditure of amounts in the Fund established under subsection (i).(2)Inclusion in other reportThe report may be included as part of the annual E-Government status report required under section 3606 of title 44.(g)Guidelines for acquisition of IT infrastructure and common applications(1)GuidelinesThe Collaboration Center shall establish guidelines that, to the maximum extent possible, eliminate
			 inconsistent practices among executive agencies and ensure uniformity and
			 consistency in acquisition processes for IT infrastructure and common
			 applications across the Federal Government.(2)Central websiteIn preparing the guidelines, the Collaboration Center, in consultation with the Chief Acquisition
			 Officers Council, shall offer executive agencies the option of accessing a
			 central website for best practices, templates, and other relevant
			 information.(h)Pricing transparencyThe Collaboration Center, in collaboration with the Office of Federal Procurement Policy, the Chief
			 Acquisition Officers Council, the General Services Administration, and the
			 Assisted Acquisition Centers of Excellence, shall compile a price list and
			 catalogue containing current pricing information by vendor for each of its
			 IT infrastructure and common applications categories. The price catalogue
			 shall contain any price provided by a vendor in a contract awarded for the
			 same or similar good or service to any executive agency. The catalogue
			 shall be developed in a fashion ensuring that it may be used for pricing
			 comparisons and pricing analysis using standard data formats. The price
			 catalogue shall not be made public, but shall be accessible to executive
			 agencies.(i)Authorization to use fundIn any fiscal year, notwithstanding section 321(c) of title 40, up to five percent of the fees collected during the prior fiscal year under the
			 multiple award schedule contracts entered into by the Administrator of
			 General Services and credited to the Acquisition Services Fund under section 321 of title 40, may be used to fund the activities of the Collaboration Center. Each fiscal year, the
			 Director, in consultation with the Federal Chief Information Officer,
			 shall determine an appropriate amount needed to operate the Collaboration
			 Center and the Administrator of General Services shall transfer amounts
			 only to the extent and in such amounts as are provided in advance in
			 appropriation acts from the Fund to the Director for the Center.(j)DefinitionsIn this section:(1)Executive agencyThe term executive agency has the meaning provided that term by section 105 of title 5.(2)Federal chief information officerThe term Federal Chief Information Officer means the Administrator of the Office of Electronic Government established under section 3602 of title 44.(3)Relevant congressional committeesThe term relevant congressional committees means each of the following:(A)The Committee on Oversight and Government Reform and the Committee on Armed Services of the House
			 of Representatives.(B)The Committee on Homeland Security and Governmental Affairs and the Committee on Armed Services of
			 the Senate..(2)Clerical amendmentThe item relating to chapter 115 in the table of chapters at the beginning of subtitle III of title
			 40, United States Code, is amended to read as follows:115.Information Technology Acquisition Management Practices11501.(b)Deadlines(1)GuidanceNot later than 180 days after the date of the enactment of this Act, the Director shall issue
			 guidance under section 11501(e) of title 40, United States Code, as added by subsection (a).(2)CenterNot later than 1 year after the date of the enactment of this Act, the Director shall establish the
			 Federal Infrastructure and Common Application Collaboration Center, in
			 accordance with section 11501(b) of such title, as so added.(3)GuidelinesNot later than 2 years after the date of the enactment of this Act, the Federal Infrastructure and
			 Common Application Collaboration Center shall establish guidelines in
			 accordance with section 11501(g) of such title, as so added.(c)Conforming amendmentSection 3602(c) of title 44, United States Code, is amended—(1)by striking and at the end of paragraph (2);(2)by redesignating paragraph (3) as paragraph (4); and(3)by inserting after paragraph (2) the following new paragraph (3):(3)all of the functions of the Federal Infrastructure and Common Application Collaboration Center, as
			 required under section 11501 of title 40; and.402.Designation of assisted acquisition centers of excellence(a)DesignationChapter 115 of title 40, United States Code, as amended by section 401, is further amended by adding at the
			 end the following new section:11502.Assisted acquisition centers of excellence(a)PurposeThe purpose of this section is to develop specialized assisted acquisition centers of excellence
			 within the Federal Government to serve as a resource for Federal agencies,
			 available on an optional-use basis, to assist and promote—(1)the effective use of best acquisition practices;(2)the development of specialized expertise in the acquisition of information technology; and(3)Governmentwide sharing of acquisition capability to augment any shortage in the information
			 technology acquisition workforce.(b)Designation of AACEsNot later than 1 year after the date of the enactment of this section, and every 3 years
			 thereafter, the Director of the Office of Management and Budget, in
			 consultation with the Chief Acquisition Officers Council and the Chief
			 Information Officers Council, shall designate, redesignate, or withdraw
			 the designation of acquisition centers of excellence within various
			 executive agencies to carry out the functions set forth in subsection (d)
			 in an area of specialized acquisition expertise as determined by the
			 Director. Each such center of excellence shall be known as an Assisted Acquisition Center of Excellence or an AACE.(c)Use of existing authorityThis section provides no new authority to establish a franchise fund or revolving fund.(d)FunctionsThe functions of each AACE are as follows:(1)Best practicesTo promote, develop, and implement the use of best acquisition practices in the area of specialized
			 acquisition expertise that the AACE is designated to carry out by the
			 Director under subsection (b).(2)Assisted acquisitionsTo assist all Government agencies in the expedient, strategic, and cost-effective acquisition of
			 the information technology goods or services covered by such area of
			 specialized acquisition expertise by engaging in repeated and frequent
			 acquisition of similar information technology requirements.(3)Development and training of IT acquisition workforceTo assist in recruiting and training IT acquisition cadres (referred to in section 1704(j) of title 41).(e)CriteriaIn designating, redesignating, or withdrawing the designation of an AACE, the Director shall
			 consider, at a minimum, the following matters:(1)The subject matter expertise of the host agency in a specific area of information technology
			 acquisition.(2)For acquisitions of IT infrastructure and common applications covered by the Federal Infrastructure
			 and Common Application Collaboration Center authorized under section 11501
			 of this title, the ability and willingness to collaborate with the
			 Collaboration Center and adhere to the requirements standards established
			 by the Collaboration Center.(3)The ability of an AACE to develop customized requirements documents that meet the needs of
			 executive agencies as well as the current industry standards and
			 commercial best practices.(4)The ability of an AACE to consistently award and manage various contracts, task or delivery orders,
			 and other acquisition arrangements in a timely, cost-effective, and
			 compliant manner.(5)The ability of an AACE to aggregate demands from multiple executive agencies for similar
			 information technology goods or services and fulfill those demands in one
			 acquisition.(6)The ability of an AACE to acquire innovative or emerging commercial and noncommercial technologies
			 using various contracting methods, including ways to lower the entry
			 barriers for small businesses with limited Government contracting
			 experiences.(7)The ability of an AACE to maximize commercial item acquisition, effectively manage high-risk
			 contract types, increase competition, promote small business
			 participation, and maximize use of available Governmentwide contracts.(8)The existence of an in-house cost estimating group with expertise to consistently develop reliable
			 cost estimates that are accurate, comprehensive, well-documented, and
			 credible.(9)The ability of an AACE to employ best practices and educate requesting agencies, to the maximum
			 extent practicable, regarding critical factors underlying successful major
			 IT acquisitions, including the following factors:(A)Active engagement by program officials with stakeholders.(B)Possession by program staff of the necessary knowledge and skills.(C)Support of the programs by senior department and agency executives.(D)Involvement by end users and stakeholders in the development of requirements.(E)Participation by end users in testing of system functionality prior to formal end user acceptance
			 testing.(F)Stability and consistency of Government and contractor staff.(G)Prioritization of requirements by program staff.(H)Maintenance of regular communication with the prime contractor by program officials.(I)Receipt of sufficient funding by programs.(10)The ability of an AACE to run an effective acquisition intern program in collaboration with the
			 Federal Acquisition Institute or the Defense Acquisition University.(11)The ability of an AACE to effectively and properly manage fees received for assisted acquisitions
			 pursuant to this section.(f)Funds received by AACEs(1)AvailabilityNotwithstanding any other provision of law or regulation, funds obligated and transferred from an
			 executive agency in a fiscal year to an AACE for the acquisition of goods
			 or services covered by an area of specialized acquisition expertise of an
			 AACE, regardless of whether the requirements are severable or
			 non-severable, shall remain available for awards of contracts by the AACE
			 for the same general requirements for the next 5 fiscal years following
			 the fiscal year in which the funds were transferred.(2)Transition to new AACEIf the AACE to which the funds are provided under paragraph (1) becomes unable to fulfill the
			 requirements of the executive agency from which the funds were provided,
			 the funds may be provided to a different AACE to fulfill such
			 requirements. The funds so provided shall be used for the same purpose and
			 remain available for the same period of time as applied when provided to
			 the original AACE.(3)Relationship to existing authoritiesThis subsection does not limit any existing authorities an AACE may have under its revolving or
			 working capital funds authorities.(g)Government accountability office review of AACE(1)ReviewThe Comptroller General of the United States shall review and assess—(A)the use and management of fees received by the AACEs pursuant to this section to ensure that an
			 appropriate fee structure is established and enforced to cover activities
			 addressed in this section and that no excess fees are charged or retained;
			 and(B)the effectiveness of the AACEs in achieving the purpose described in subsection (a), including
			 review of contracts.(2)ReportsNot later than 1 year after the designation or redesignation of AACES under subsection (b), the
			 Comptroller General shall submit to the relevant congressional committees
			 a report containing the findings and assessment under paragraph (1).(h)DefinitionsIn this section:(1)Assisted acquisitionThe term assisted acquisition means a type of interagency acquisition in which the parties enter into an interagency agreement
			 pursuant to which—(A)the servicing agency performs acquisition activities on the requesting agency’s behalf, such as
			 awarding, administering, or closing out a contract, task order, delivery
			 order, or blanket purchase agreement; and(B)funding is provided through a franchise fund, the Acquisition Services Fund in section 321 of this
			 title, sections 1535 and 1536 of title 31, or other available methods.(2)Executive agencyThe term executive agency has the meaning provided that term by section 133 of title 41.(3)Relevant congressional committeesThe term relevant congressional committees has the meaning provided that term by section 11501 of this title.(i)Revision of FARThe Federal Acquisition Regulation shall be amended to implement this section..(b)Clerical amendmentThe table of sections at the beginning of chapter 115 of title 40, United States Code, as amended by section 401, is further amended by adding at the
			 end the following new item:11502. Assisted Acquisition Centers of Excellence..BStrengthening IT Acquisition Workforce411.Expansion of training and use of information technology acquisition cadres(a)PurposeThe purpose of this section is to ensure timely progress by Federal agencies toward developing,
			 strengthening, and deploying personnel with highly specialized skills in
			 information technology acquisition, including program and project
			 managers, to be known as information technology acquisition cadres.(b)Report to congressSection 1704 of title 41, United States Code, is amended by adding at the end the following new subsection:(j)Strategic plan on information technology acquisition cadres(1)Five-year strategic plan to congressNot later than June 1 following the date of the enactment of this subsection, the Director shall
			 submit to the relevant congressional committees a 5-year strategic plan
			 (to be known as the IT Acquisition Cadres Strategic Plan) to develop, strengthen, and solidify information technology acquisition cadres. The plan shall
			 include a timeline for implementation of the plan and identification of
			 individuals responsible for specific elements of the plan during the
			 5-year period covered by the plan.(2)Matters coveredThe plan shall address, at a minimum, the following matters:(A)Current information technology acquisition staffing challenges in Federal agencies, by previous
			 year’s information technology acquisition value, and by the Federal
			 Government as a whole.(B)The variety and complexity of information technology acquisitions conducted by each Federal agency
			 covered by the plan, and the specialized information technology
			 acquisition workforce needed to effectively carry out such acquisitions.(C)The development of a sustainable funding model to support efforts to hire, retain, and train an
			 information technology acquisition cadre of appropriate size and skill to
			 effectively carry out the acquisition programs of the Federal agencies
			 covered by the plan, including an examination of interagency funding
			 methods and a discussion of how the model of the Defense Acquisition
			 Workforce Development Fund could be applied to civilian agencies.(D)Any strategic human capital planning necessary to hire, retain, and train an information
			 acquisition cadre of appropriate size and skill at each Federal agency
			 covered by the plan.(E)Governmentwide training standards and certification requirements necessary to enhance the mobility
			 and career opportunities of the Federal information technology acquisition
			 cadre within the Federal agencies covered by the plan.(F)New and innovative approaches to workforce development and training, including cross-functional
			 training, rotational development, and assignments both within and outside
			 the Government.(G)Appropriate consideration and alignment with the needs and priorities of the Infrastructure and
			 Common Application Collaboration Center, Assisted Acquisition Centers of
			 Excellence, and acquisition intern programs.(H)Assessment of the current workforce competency and usage trends in evaluation technique to obtain
			 best value, including proper handling of tradeoffs between price and
			 nonprice factors.(I)Assessment of the current workforce competency in designing and aligning performance goals, life
			 cycle costs, and contract incentives.(J)Assessment of the current workforce competency in avoiding brand-name preference and using
			 industry-neutral functional specifications to leverage open industry
			 standards and competition.(K)Use of integrated program teams, including fully dedicated program managers, for each complex
			 information technology investment.(L)Proper assignment of recognition or accountability to the members of an integrated program team for
			 both individual functional goals and overall program success or failure.(M)The development of a technology fellows program that includes provisions for recruiting, for
			 rotation of assignments, and for partnering directly with universities
			 with well-recognized information technology programs.(N)The capability to properly manage other transaction authority (where such authority is granted),
			 including ensuring that the use of the authority is warranted due to
			 unique technical challenges, rapid adoption of innovative or emerging
			 commercial or noncommercial technologies, or other circumstances that
			 cannot readily be satisfied using a contract, grant, or cooperative
			 agreement in accordance with applicable law and the Federal Acquisition
			 Regulation.(O)The use of student internship and scholarship programs as a talent pool for permanent hires and the
			 use and impact of special hiring authorities and flexibilities to recruit
			 diverse candidates.(P)The assessment of hiring manager satisfaction with the hiring process and hiring outcomes,
			 including satisfaction with the quality of applicants interviewed and
			 hires made.(Q)The assessment of applicant satisfaction with the hiring process, including the clarity of the
			 hiring announcement, the user-friendliness of the application process,
			 communication from the hiring manager or agency regarding application
			 status, and timeliness of the hiring decision.(R)The assessment of new hire satisfaction with the onboarding process, including the orientation
			 process, and investment in training and development for employees during
			 their first year of employment.(S)Any other matters the Director considers appropriate.(3)Annual reportNot later than June 1 in each of the 5 years following the year of submission of the plan required
			 by paragraph (1), the Director shall submit to the relevant congressional
			 committees an annual report outlining the progress made pursuant to the
			 plan.(4)Government accountability office review of the plan and annual report(A)Not later than 1 year after the submission of the plan required by paragraph (1), the Comptroller
			 General of the United States shall review the plan and submit to the
			 relevant congressional committees a report on the review.(B)Not later than 6 months after the submission of the first, third, and fifth annual report required
			 under paragraph (3), the Comptroller General shall independently assess
			 the findings of the annual report and brief the relevant congressional
			 committees on the Comptroller General’s findings and recommendations to
			 ensure the objectives of the plan are accomplished.(5)DefinitionsIn this subsection:(A)The term Federal agency means each agency listed in section 901(b) of title 31.(B)The term relevant congressional committees means each of the following:(i)The Committee on Oversight and Government Reform and the Committee on Armed Services of the House
			 of Representatives.(ii)The Committee on Homeland Security and Governmental Affairs and the Committee on Armed Services of
			 the Senate..412.Plan on strengthening program and project management performance(a)Plan on strengthening program and project management performanceNot later than June 1 following the date of the enactment of this Act, the Director, in
			 consultation with the Director of the Office of Personnel Management,
			 shall submit to the relevant congressional committees a plan for improving
			 management of IT programs and projects.(b)Matters coveredThe plan required by subsection (a) shall include, at a minimum, the following:(1)Creation of a specialized career path for program management.(2)The development of a competency model for program management consistent with the IT project manager
			 model.(3)A career advancement model that requires appropriate expertise and experience for advancement.(4)A career advancement model that is more competitive with the private sector and that recognizes
			 both Government and private sector experience.(5)Appropriate consideration and alignment with the needs and priorities of the Infrastructure and
			 Common Application Collaboration Center, the Assisted Acquisition Centers
			 of Excellence, and acquisition intern programs.(c)Combination with other cadres planThe Director may combine the plan required by subsection (a) with the IT Acquisition Cadres
			 Strategic Plan required under section 1704(j) of title 41, United States Code, as added by section 411.413.Personnel awards for excellence in the acquisition of information systems and information
			 technology(a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the Office of
			 Personnel Management shall develop policy and guidance for agencies to
			 develop a program to recognize excellent performance by Federal Government
			 employees and teams of such employees in the acquisition of information
			 systems and information technology for the agency.(b)ElementsThe program referred to in subsection (a) shall, to the extent practicable—(1)obtain objective outcome measures; and(2)include procedures for—(A)the nomination of Federal Government employees and teams of such employees for eligibility for
			 recognition under the program; and(B)the evaluation of nominations for recognition under the program by 1 or more agency panels of
			 individuals from Government, academia, and the private sector who have
			 such expertise, and are appointed in such a manner, as the Director of the
			 Office of Personal Management shall establish for purposes of the program.(c)Award of cash bonuses and other incentivesIn carrying out the program referred to in subsection (a), the Director of the Office of Personnel
			 Management, in consultation with the Director of the Office of Management
			 and Budget, shall establish policies and guidance for agencies to reward
			 any Federal Government employee or teams of such employees recognized
			 pursuant to the program—(1)with a cash bonus, to the extent that the performance of such individual or team warrants the award
			 of such bonus and is authorized by any provision of law;(2)through promotions and other nonmonetary awards;(3)by publicizing—(A)acquisition accomplishments by individual employees; and(B)the tangible end benefits that resulted from such accomplishments, as appropriate; and(4)through other awards, incentives, or bonuses that the head of the agency considers appropriate.VADDITIONAL REFORMS501.Maximizing the benefit of the Federal strategic sourcing initiativeNot later than 180 days after the date of the enactment of this Act, the Administrator for Federal
			 Procurement Policy shall prescribe regulations providing that when the
			 Federal Government makes a purchase of services and supplies offered under
			 the Federal Strategic Sourcing Initiative (managed by the Office of
			 Federal Procurement Policy) but such Initiative is not used, the contract
			 file for the purchase shall include a brief analysis of the comparative
			 value, including price and nonprice factors, between the services and
			 supplies offered under such Initiative and services and supplies offered
			 under the source or sources used for the purchase.502.Governmentwide software purchasing program(a)In generalThe Administrator of General Services, in collaboration with the Department of Defense, shall
			 identify and develop a strategic sourcing initiative to enhance
			 Governmentwide acquisition, shared use, and dissemination of software, as
			 well as compliance with end user license agreements.(b)Examination of methodsIn developing the initiative under subsection (a), the Administrator shall examine the use of
			 realistic and effective demand aggregation models supported by actual
			 agency commitment to use the models, and supplier relationship management
			 practices, to more effectively govern the Government’s acquisition of
			 information technology.(c)Governmentwide user license agreementThe Administrator, in developing the initiative under subsection (a), shall allow for the purchase
			 of a license agreement that is available for use by all executive agencies
			 as one user to the maximum extent practicable and as appropriate.503.Promoting transparency of blanket purchase agreements(a)Price information To be treated as public informationThe final negotiated price offered by an awardee of a blanket purchase agreement shall be treated
			 as public information.(b)Publication of blanket purchase agreement informationNot later than 180 days after the date of the enactment of this Act, the Administrator of General
			 Services shall make available to the public a list of all blanket purchase
			 agreements entered into by Federal agencies under its Federal Supply
			 Schedules contracts and the prices associated with those blanket purchase
			 agreements. The list and price information shall be updated at least once
			 every 6 months.504.Additional source selection technique in solicitationsSection 3306(d) of title 41, United States Code, is amended—(1)by striking or at the end of paragraph (1);(2)by striking the period and inserting ; or at the end of paragraph (2); and(3)by adding at the end the following new paragraph:(3)stating in the solicitation that the award will be made using a fixed price technical competition,
			 under which all offerors compete solely on nonprice factors and the fixed
			 award price is pre-announced in the solicitation..505.Enhanced transparency in information technology investments(a)Public availability of information about IT investmentsSection 11302(c) of title 40, United States Code, is amended—(1)by redesignating paragraph (2) as paragraph (3); and(2)by inserting after paragraph (1) the following new paragraph:(2)Public availability(A)In generalThe Director shall make available to the public the cost, schedule, and performance data for all of
			 the IT investments listed in subparagraph (B), notwithstanding whether the
			 investments are for new IT acquisitions or for operations and maintenance
			 of existing IT.(B)Investments listedThe investments listed in this subparagraph are the following:(i)At least 80 percent (by dollar value) of all information technology investments Governmentwide.(ii)At least 60 percent (by dollar value) of all information technology investments in each Federal
			 agency listed in section 901(b) of title 31.(iii)Every major information technology investment (as defined by the Office of Management and Budget)
			 in each Federal agency listed in section 901(b) of title 31.(C)Quarterly review and certificationFor each investment listed in subparagraph (B), the agency Chief Information Officer and the
			 program manager of the investment within the agency shall certify, at
			 least once every quarter, that the information is current, accurate, and
			 reflects the risks associated with each listed investment. The Director
			 shall conduct quarterly reviews and publicly identify agencies with an
			 incomplete certification or with significant data quality issues.(D)Continuous availabilityThe information required under subparagraph (A), in its most updated form, shall be publicly
			 available at all times.(E)Waiver or limitation authorityThe applicability of subparagraph (A) may be waived or the extent of the information may be
			 limited—(i)by the Director, with respect to IT investments Governmentwide; and(ii)by the Chief Information Officer of a Federal agency, with respect to IT investments in that
			 agency;if the Director or the Chief Information Officer, as the case may be, determines that such a waiver
			 or limitation is in the national security interests of the United States..(b)Additional report requirementsParagraph (3) of section 11302(c) of such title, as redesignated by subsection (a), is amended by
			 adding at the end the following: The report shall include an analysis of agency trends reflected in the performance risk information
			 required in paragraph (2)..506.Enhanced communication between government and industryNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition
			 Regulatory Council shall prescribe a regulation making clear that agency
			 acquisition personnel are permitted and encouraged to engage in
			 responsible and constructive exchanges with industry, so long as those
			 exchanges are consistent with existing law and regulation and do not
			 promote an unfair competitive advantage to particular firms.507.Clarification of current law with respect to technology neutrality in acquisition of software(a)PurposeThe purpose of this section is to establish guidance and processes to clarify that software
			 acquisitions by the Federal Government are to be made using merit-based
			 requirements development and evaluation processes that promote procurement
			 choices—(1)based on performance and value, including the long-term value proposition to the Federal
			 Government;(2)free of preconceived preferences based on how technology is developed, licensed, or distributed;
			 and(3)generally including the consideration of proprietary, open source, and mixed source software
			 technologies.(b)Technology neutralityNothing in this section shall be construed to modify the Federal Government’s long-standing policy
			 of following technology-neutral principles and practices when selecting
			 and acquiring information technology that best fits the needs of the
			 Federal Government.(c)GuidanceNot later than 180 days after the date of the enactment of this Act, the Director, in consultation
			 with the Chief Information Officers Council, shall issue guidance
			 concerning the technology-neutral procurement and use of software within
			 the Federal Government.(d)Matters coveredIn issuing guidance under subsection (c), the Director shall include, at a minimum, the following:(1)Guidance to clarify that the preference for commercial items in section 3307 of title 41, United States Code, includes proprietary, open source, and mixed source software that
			 meets the definition of the term commercial item in section 103 of title 41, United States Code, including all such software that is used for non-Government
			 purposes and is licensed to the public.(2)Guidance regarding the conduct of market research to ensure the inclusion of proprietary, open
			 source, and mixed source software options.(3)Guidance to define Governmentwide standards for security, redistribution, indemnity, and copyright
			 in the acquisition, use, release, and collaborative development of
			 proprietary, open source, and mixed source software.(4)Guidance for the adoption of available commercial practices to acquire proprietary, open source,
			 and mixed source software for widespread Government use, including issues
			 such as security and redistribution rights.(5)Guidance to establish standard service level agreements for maintenance and support for
			 proprietary, open source, and mixed source software products widely
			 adopted by the Government, as well as the development of Governmentwide
			 agreements that contain standard and widely applicable contract provisions
			 for ongoing maintenance and development of software.(6)Guidance on the role and use of the Federal Infrastructure and Common Application Collaboration
			 Center, authorized under section 11501 of title 40, United States Code (as added by section 401), for acquisition of proprietary, open
			 source, and mixed source software.(e)Report to congressNot later than 2 years after the issuance of the guidance required by subsection (b), the
			 Comptroller General of the United States shall submit to the relevant
			 congressional committees a report containing—(1)an assessment of the effectiveness of the guidance;(2)an identification of barriers to widespread use by the Federal Government of specific software
			 technologies; and(3)such legislative recommendations as the Comptroller General considers appropriate to further the
			 purposes of this section.508.No additional funds authorizedExcept as provided in section 11501(i) of title 40, United States Code, as added by section 401, no additional funds are authorized to
			 carry out the requirements of this Act and the amendments made by this
			 Act. Such requirements shall be carried out using amounts otherwise
			 authorized or appropriated.1.Short titleThis Act may be cited as the Federal Information Technology Acquisition Reform Act.2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.TITLE I—Management of information technology within Federal GovernmentSec. 101. CIO authority enhancements.Sec. 102. Enhanced transparency and improved risk management in information technology investments.Sec. 103. Governmentwide software purchasing program.TITLE II—Portfolio review and Federal data center consolidation initiativeSec. 201. Portfolio review.Sec. 202. Federal data center consolidation initiative.IManagement of information technology within Federal Government101.CIO authority enhancements(a)In generalSubchapter II of chapter 113 of title 40, United States Code, is amended by adding at the end the
			 following:11319.Resources, planning, and portfolio management(a)DefinitionsIn this section—(1)the term covered agency means each agency listed in section 901(b)(1) or 901(b)(2) of title 31; and(2)the term information technology has the meaning given that term under capital planning guidance issued by the Office of Management
			 and Budget.(b)Additional authorities for CIOs(1)Planning, programming, budgeting, and execution authorities for CIOs(A)In generalThe head of each covered agency and each agency listed in section 102 of
			 title 5 shall ensure that the Chief Information Officer of the agency has
			 a significant role in—(i)the decision processes for all annual and multi-year
			 planning, programming, budgeting, and execution decisions, related
			 reporting requirements, and reports related to information technology; and(ii)the management, governance and
			 oversight processes related to information technology.(B)Budget formulation(i)In generalThe Director of the Office of Management and Budget shall require in the  annual information
			 technology capital
			 planning guidance of the Office of Management and Budget that the Chief
			 Information Officer of each covered agency—(I)approve the information technology budget request of the covered agency;(II)as part of an approval under subclause (I), certify that information technology investments are
			 adequately implementing incremental development, as defined in capital
			 planning guidance issued by the Office of Management and Budget; and(III)acting in conjunction with the Chief Human Capital Officer of the covered agency, review all
			 positions with
			 information technology responsibilities requested in the budget request of
			 the covered agency to ensure the positions meet the ongoing requirements
			 of the
			 covered agency.(C)Review(i)In generalA covered agency and an agency listed in section 102 of title 5—(I)may not enter into a contract or other agreement for information technology or information
			 technology services, unless the contract or other agreement has been
			 reviewed and approved by the Chief Information Officer of the agency;(II)may not request the reprogramming of any funds made available for information technology programs,
			 unless the request has been
			 reviewed and approved by the Chief Information Officer of the agency; and(III)may use the governance processes of the agency to approve such a contract or other agreement if the
			 Chief Information Officer of the agency is included as a full participant
			 in the governance processes.(ii)Delegation(I)In generalExcept as provided in subclause (II), the duties of a Chief Information Officer under clause (i)
			 are not delegable.(II)Non-Major information technology investmentsFor a contract or agreement for a non-major information technology investment, as defined  in the 
			 annual
			 information technology capital planning guidance of the Office of
			 Management and Budget, the Chief Information Officer of a covered agency
			 or an agency listed in section 102 of title 5
			 may delegate the approval of the contract or agreement under clause (i) to
			 an individual who reports directly to the Chief Information Officer.(2)Personnel-related authorityNotwithstanding any other provision of law, for each covered agency, the Chief Information Officer
			 of the covered agency shall
			 approve the appointment of any other employee
			 with the title of Chief Information Officer, or who functions in the
			 capacity of a Chief Information Officer, for any component organization
			 within the covered agency..(b)Technical and conforming amendmentThe table of sections for chapter 113 of title 40, United States Code, is amended by inserting
			 after the item relating to section 11318 the following:11319. Resources, planning, and portfolio management..102.Enhanced transparency and improved risk management in information technology investments(a)Public availability of information about information technology investmentsSection 11302(c) of title 40, United States Code, is amended—(1)by redesignating paragraphs (1) and (2) as paragraphs (2) and  (5), respectively;(2)by inserting before paragraph (2), as so redesignated, the following:(1)DefinitionsIn this subsection—(A)the term covered agency means an agency listed in section 901(b)(1) or 901(b)(2) of title 31; and(B)the term major information technology investment means an investment within a covered agency information technology investment portfolio that is
			 designated by the covered agency as major, in accordance with capital
			 planning guidance issued by the Director.; and(3)by inserting after paragraph (2), as so redesignated, the following:(3)Public availability(A)In generalThe Director shall make available to the public the cost, schedule, and performance data for each
			 major information technology investment, without regard to whether the
			 investments are for new information technology acquisitions or for
			 operations and maintenance of existing information technology.(B)Quarterly review and certification(i)In generalFor each major information technology investment listed under subparagraph (A), the Chief
			 Information Officer of the covered agency and the program manager of the
			 investment within the covered agency shall, at least once every quarter—(I)certify that the information is current, accurate, and reflects the risks
			 associated with each listed investment; and(II)identify significant data quality issues that affect the quality of data made available under
			 subparagraph (A).(ii)Incomplete certificationsThe Director shall publicly identify covered agencies with an
			 incomplete certification under clause (i)(I).(C)Investment evaluation by agency CIOFor each major information technology investment listed under subparagraph (A), the Chief
			 Information Officer of the covered agency shall—(i)categorize the
			 investment according to level of risk;(ii)categorize the level of risk of the investment at a risk rating that is not lower than the higher
			 of the cost rating and
			 schedule risk rating of the investment, as determined in accordance with
			 guidance
			 issued by the Director; and(iii)categorize the level of risk as not lower than medium risk for any investment determined by the
			 Chief Information Officer and program manager to not employ
			 incremental development, as
			 determined in accordance with capital planning guidance issued by the
			 Director.(D)Continuous availabilityThe information required under subparagraph (A), in its most updated form, shall be publicly
			 available at all times.(E)Waiver or limitation authorityThe applicability of subparagraph (A) may be waived or the extent of the information may be limited
			 by the Director, if the Director determines that such a waiver or
			 limitation is in the national security interests of the United States.(4)Risk managementFor each major information technology investment listed under paragraph (3)(A)	that receives a
			 high risk rating, as described in paragraph (3)(C),
			 for 4 consecutive quarters—(A)the Administrator of the Office of Electronic Government, in conjunction with the Chief Information
			 Officer of the covered agency and the program manager of the investment
			 within the covered agency, shall conduct a review of the investment that
			 shall
			 identify—(i)the root causes of the high level of risk of the investment;(ii)the extent to which these causes can be addressed; and(iii)the probability of future success;(B)the Administrator of the Office of Electronic Government shall communicate the results of the
			 review under subparagraph (A) to—(i)the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of
			 the Senate;(ii)the Committee on Oversight and Government Reform and the Committee on Appropriations of the House
			 of Representatives; and(iii)upon a request by any committee of Congress, to that committee; and(C)if, on the date that is 1 year after the date of completion of the review required under
			 subparagraph (A), the
			 investment is rated as high
			 risk under paragraph (3)(C), the Director shall deny any request for
			 additional development,
			 modernization, or enhancement funding for the
			 investment until
			 the date on which the Chief Information Officer of the covered agency
			 certifies that—(i)the root
			 causes of the high level of risk of the investment have been addressed;
			 and(ii)there is sufficient capability to deliver the remaining planned increments within the planned cost
			 and schedule..(b)Additional report requirementsParagraph (5) of section 11302(c) of such title, as redesignated by subsection (a), is amended by
			 adding at the end the following: The report shall include an analysis of
			 covered agency trends reflected in the performance risk information
			 required in paragraph (3)..(c)SunsetEffective on the date that is 5 years after the date of enactment of this Act, section 11302(c) of
			 title 40, United States Code, is amended—(1)by striking paragraphs (1), (3), and (4);(2)by redesignating paragraphs (2) and (5) as paragraphs (1) and (2), respectively; and(3)in paragraph (2), as so redesignated, by striking the last sentence.103.Governmentwide software purchasing program(a)In generalThe Administrator of General Services, in collaboration with the Secretary of Defense, shall
			 identify and develop a strategic sourcing initiative to enhance
			 Governmentwide acquisition, shared use, and dissemination of software, as
			 well as compliance with end user license agreements.(b)Governmentwide user license agreementThe Administrator, in developing the initiative under subsection (a), shall allow for the purchase
			 of a license agreement that is available for use by all Executive agencies
			 (as defined in section 105 of title 5, United States Code) as one user to
			 the maximum extent practicable and as appropriate.IIPortfolio review and Federal data center consolidation initiative201.Portfolio review(a)In generalSection 11319 of title 40, United States Code, as added by section 101, is amended by adding at the
			 end the following:(c)Information technology portfolio, program, and resource reviews(1)ProcessThe Director of the Office of Management and Budget shall implement a process to assist  covered
			 agencies in reviewing their portfolio of information technology
			 investments to identify or develop—(A)ways to increase the efficiency and effectiveness of the information technology investments of the
			 covered agency;(B)opportunities to consolidate the acquisition and management of information technology services, and
			 increase the use of shared-service delivery models;(C)potential duplication and waste, including unnecessary or duplicative software licenses;(D)potential cost savings, including cost savings and cost avoidance opportunities related to software
			 licenses of the covered agency;(E)plans for actions to optimize the information technology portfolio, programs, and resources of the
			 covered agency;(F)ways to better align the information technology portfolio, programs, and financial resources of the
			 covered agency to the multi-year funding profiles and strategic plans,
			 when such plans are required by Congress;(G)a multi-year strategy to identify and reduce duplication and waste within the information
			 technology portfolio of the covered agency, including component-level
			 investments, and projected cost savings and avoidances resulting
			 therefrom; and(H)any other goals that the Director may establish.(2)Metrics and performance indicatorsThe Director of the Office of Management and Budget shall develop standardized cost savings and
			 cost avoidance metrics and performance indicators, which shall be used by
			 agencies for the purposes of paragraph (1).(3)Annual reviewIn accordance with the process implemented under paragraph (1), the Chief Information Officer of
			 each
			 covered agency, in conjunction with
			 the Chief Operating Officer or Deputy Secretary (or equivalent) of the
			 covered agency and Administrator of the
			 Office
			 of Electronic Government, shall conduct an annual review of the
			 information technology portfolio of the covered agency.(4)Quarterly reports(A)In generalThe Administrator of the Office
			 of Electronic Government shall submit a quarterly report on the cost
			 savings
			 and reductions in duplicative information technology investments
			 identified through the review required by paragraph (3) to—(i)the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of
			 the Senate;(ii)the Committee on Oversight and Government Reform and the Committee on Appropriations of the House
			 of Representatives; and(iii)upon a request by any committee of Congress, to that committee.(B)Inclusion in other reportsThe reports required under subparagraph (A) may be included as part of another report submitted to
			 the committees of  Congress described in clauses (i), (ii), and (iii) of
			 subparagraph (A)..(b)SunsetEffective on the date that is 5 years after the date of enactment of this Act, section 11319 of
			 title 40, United States Code, is amended by striking subsection (c).202.Federal data center consolidation initiative(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator for the Office of E-Government and Information Technology within the
			 Office of Management and Budget.(2)Covered agencyThe term covered agency means the following (including all associated components of the agency):(A)Department of Agriculture;(B)Department of Commerce;(C)Department of Defense;(D)Department of Education;(E)Department of Energy;(F)Department of Health and Human Services;(G)Department of Homeland Security;(H)Department of Housing and Urban Development;(I)Department of the Interior;(J)Department of Justice;(K)Department of Labor;(L)Department of State;(M)Department of Transportation;(N)Department of Treasury;(O)Department of Veterans Affairs;(P)Environmental Protection Agency;(Q)General Services Administration;(R)National Aeronautics and Space Administration;(S)National Science Foundation;(T)Nuclear Regulatory Commission;(U)Office of Personnel Management;(V)Small Business Administration;(W)Social Security Administration; and(X)United States Agency for International Development.(3)FDCCIThe term FDCCI means the Federal Data Center Consolidation Initiative described in the Office of Management and
			 Budget Memorandum on the Federal Data Center Consolidation Initiative,
			 dated February 26, 2010, or any successor thereto.(4)Government-wide data center consolidation and optimization metricsThe term Government-wide data center consolidation and optimization metrics means the metrics established by the Administrator under subsection (b)(2)(G).(b)Federal data center consolidation inventories and strategies(1)In general(A)Annual reportingEach year, beginning in the first fiscal year after the date of enactment of this Act and each
			 fiscal year thereafter, the head of each covered agency, assisted by the
			 Chief Information Officer of the agency, shall submit to the
			 Administrator—(i)a comprehensive inventory of the data centers owned, operated, or maintained by or on behalf of the
			 agency; and(ii)a multi-year strategy to achieve the consolidation and optimization of the data centers inventoried
			 under clause (i), that includes—(I)performance metrics—(aa)that are consistent with the Government-wide data center consolidation and optimization metrics;
			 and(bb)by which the quantitative and qualitative progress of the agency toward the goals of the FDCCI can
			 be measured;(II)a timeline for agency activities to be completed under the FDCCI, with an emphasis on benchmarks
			 the agency can achieve by specific dates;(III)year-by-year calculations of investment and cost savings for the period beginning on the date of
			 enactment of this Act and ending on the date described in subsection (e),
			 broken down by each year, including a description of any initial costs for
			 data center consolidation and optimization and life cycle cost savings and
			 other improvements, with an emphasis on—(aa)meeting the Government-wide data center consolidation and optimization metrics; and(bb)demonstrating the amount of agency-specific cost savings each fiscal year achieved through the
			 FDCCI; and(IV)any additional information required by the Administrator.(B)Use of other reporting structuresThe Administrator may require a covered agency to include the information required to be submitted
			 under this subsection through reporting structures determined by the
			 Administrator to be appropriate.(C)StatementEach year, beginning in the first fiscal year after the date of enactment of this Act and each
			 fiscal year thereafter, the head of each covered agency, acting through
			 the Chief Information Officer of the agency, shall—(i)(I)submit a statement to the Administrator stating whether the agency has complied with the
			 requirements of this section; and(II)make the statement submitted under subclause (I) publically available; and(ii)if the agency has not complied with the requirements of this section, submit a statement to the
			 Administrator explaining the reasons for not complying with such
			 requirements.(D)Agency implementation of strategiesEach covered agency, under the direction of the Chief Information Officer of the agency, shall—(i)implement the strategy required under subparagraph (A)(ii); and(ii)provide updates to the Administrator, on a quarterly basis, of —(I)the completion of activities by the agency under the FDCCI;(II)any progress of the agency towards meeting the Government-wide data center consolidation and
			 optimization metrics; and(III)the actual cost savings and other improvements realized through the implementation of the strategy
			 of the agency.(E)Rule of constructionNothing in this section shall be construed to limit the reporting of information by a covered
			 agency to the Administrator, the Director of the Office of Management and
			 Budget, or Congress.(2)Administrator responsibilitiesThe Administrator shall—(A)establish the deadline, on an annual basis, for covered agencies to submit information under this
			 section;(B)establish a list of requirements that the covered agencies must meet to be considered in compliance
			 with paragraph (1);(C)ensure that information relating to agency progress towards meeting the Government-wide data center
			 consolidation and optimization metrics is made available in a timely
			 manner to the general public;(D)review the inventories and strategies submitted under paragraph (1) to determine whether they are
			 comprehensive and complete;(E)monitor the implementation of the data center strategy of each covered agency that is required
			 under paragraph (1)(A)(ii);(F)update, on an annual basis, the cumulative cost savings realized through the implementation of the
			 FDCCI; and(G)establish metrics applicable to the consolidation and optimization of data centers Government-wide,
			 including metrics with respect to—(i)costs;(ii)efficiencies, including at least server efficiency; and(iii)any other metrics the Administrator establishes under this subparagraph.(3)Cost saving goal and updates for Congress(A)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall develop, and
			 make publically available, a goal, broken down by year, for the amount of
			 planned cost savings and optimization improvements achieved through the
			 FDCCI during the period beginning on the date of enactment of this Act and
			 ending on the date described in subsection (e).(B)Annual update(i)In generalNot later than 1 year after the date on which the goal described in subparagraph (A) is made
			 publically available, and each year thereafter, the Administrator shall
			 aggregate the reported cost savings of each covered agency and
			 optimization improvements achieved to date through the FDCCI and compare
			 the savings to the projected cost savings and optimization improvements
			 developed under subparagraph (A).(ii)Update for CongressThe goal required to be developed under subparagraph (A) shall be submitted to Congress and shall
			 be accompanied by a statement describing—(I)whether each covered agency has in fact submitted a comprehensive asset inventory, including an
			 assessment broken down by agency, which shall include the specific
			 numbers, utilization, and efficiency level of data centers; and(II)whether each covered agency has submitted a comprehensive consolidation strategy with the key
			 elements described in paragraph (1)(A)(ii).(4)GAO Review(A)In generalNot later than 1 year after the date of enactment of this Act, and each year thereafter, the
			 Comptroller General of the United States shall review and verify the
			 quality and completeness of the asset inventory and strategy of each
			 covered agency required under paragraph (1)(A).(B)ReportThe Comptroller General of the United States shall, on an annual basis, publish a report on each
			 review conducted under subparagraph (A).(c)Ensuring cybersecurity standards for data center consolidation and cloud computing(1)In generalIn implementing a data center consolidation and optimization strategy under this section, a covered
			 agency shall do so in a manner that is consistent with Federal guidelines
			 on cloud computing security, including—(A)applicable provisions found within the Federal Risk and Authorization Management Program (FedRAMP);
			 and(B)guidance published by the National Institute of Standards and Technology.(2)Rule of constructionNothing in this section shall be construed to limit the ability of the Director of the Office of
			 Management and Budget to update or modify the Federal guidelines on cloud
			 computing security.(d)Waiver of disclosure requirementsThe Director of National Intelligence may waive the applicability to any element (or component of
			 an element) of the intelligence community of any provision of this section
			 if the Director of National Intelligence determines that such waiver is in
			 the interest of national security. Not later than 30 days after making a
			 waiver under this subsection, the Director of National Intelligence shall
			 submit to the Committee on Homeland Security and Governmental Affairs and
			 the Select Committee on Intelligence of the Senate and the Committee on
			 Oversight and Government Reform and the Permanent Select Committee on
			 Intelligence of the House of Representatives a statement describing the
			 waiver and the reasons for the waiver.(e)SunsetThis section is repealed effective on October 1, 2018.Amend the title so as to read: An Act to amend title 40, United States Code, to eliminate duplication and waste in
			 information technology acquisition and management..September 18, 2014Reported with an amendment and an amendment to the title